FILED
                                                                United States Court of Appeals
                                                                        Tenth Circuit

                      UNITED STATES COURT OF APPEALS                     June 6, 2013
                                                                    Elisabeth A. Shumaker
                                   TENTH CIRCUIT                        Clerk of Court


 LESTER L. WASHINGTON, MA,
 M.ED, ABD,

       Plaintiff - Appellant,
                                                             No. 12-1471
 v.                                                 (D.C. No. 1:12-CV-01033-LTB)
                                                              (D. Colo.)
 CSU FT COLLINS; CSUBOD; CSUFC;
 HDFS,

       Defendants - Appellees.


 LESTER L. WASHINGTON, Bth, MA,
 M.ED, ABD,

       Plaintiff - Appellant,

 v.                                                             12-1473
                                                    (D.C. No. 1:12-CV-01034-LTB)
 COLORADO STATE UNIVERSITY FT.                                 (D. Colo.)
 COLLINS,

       Defendants - Appellees.


                                ORDER AND JUDGMENT*


Before LUCERO, McKAY, and MURPHY, Circuit Judges.


       After examining the briefs and the appellate record, this panel has determined

       *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
unanimously that oral argument would not materially assist in the determination of this

appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). This case is therefore ordered

submitted without oral argument.

       In these two appeals, which we consolidate for purposes of disposition, Plaintiff

Lester Washington appeals the district court’s dismissal of his pro se complaints against

Colorado State University and related Defendants. In both cases, the magistrate judge

ordered Plaintiff to file an amended complaint that complied with the pleading

requirements of Rule 8 of the Federal Rules of Civil Procedure, identifying the specific

deficiencies that needed to be corrected. In each case, Plaintiff was granted three

extensions of time in which to file his amended complaint. When the third extension of

time was granted, Plaintiff was informed that no further extensions would be granted

absent extraordinary circumstances. For both cases, the final extension set a filing

deadline of October 1, 2012. On that date, Plaintiff filed an amended complaint in both

cases. Eight days later, he filed a motion in each case seeking permission to file another

amended pleading in three or more months. He did not identify any specific corrections

he would make in this amended pleading.

       The district court denied Plaintiff’s motions to file another amended pleading,

holding that Plaintiff had had ample time to prepare and file an amended pleading to

address the magistrate judge’s concerns. The court further concluded that Plaintiff’s

filing history in the District of Colorado demonstrated it would be futile to allow Plaintiff

additional time to file another amended pleading. The court then held that Plaintiff had


                                             -2-
failed to correct the deficiencies identified by the magistrate judge. In both cases,

Plaintiff’s amended complaint still failed to provide a clear and concise statement of

specific facts identifying how each named Defendant allegedly violated Plaintiff’s rights.

Nor did the amended complaints provide a short and plain statement of the specific claims

Plaintiff was asserting. The court thus held that Plaintiff’s amended complaints failed to

comply with the pleading requirements of Rule 8. The court accordingly dismissed both

complaints without prejudice. Plaintiff filed several motions for reconsideration in each

case, which the district court denied.

       On appeal, Plaintiff argues the district court erred in dismissing his complaints

under Rule 8. Although the basis of his arguments is somewhat difficult to discern, he

appears to argue that his pleadings were as concise as could be expected, since the cases

involved “more than 5000 pages of evidence” and “more than 160 federal, state, and

university violations of the law.” (No. 12-1471, Appellant’s Br. at 22.) He also contends

the district court was motivated by discriminatory animus and there was no valid reason

for his complaints to be dismissed.

       After carefully reviewing Plaintiff’s briefs and the records on appeal, particularly

Plaintiff’s amended complaints in each case, we see no error in the district court’s

dismissal of the complaints without prejudice. Although the magistrate judge put

Plaintiff on notice of the deficiencies in his complaints, Plaintiff’s amendments failed to

correct those problems. Plaintiff’s amended complaints contain confusing, vague

references to various allegedly wrongful acts, but they do not identify “what each


                                             -3-
defendant did to [Plaintiff]; when the defendant did it; how the defendant’s action harmed

[Plaintiff]; [or] what specific legal right [P]laintiff believes the defendant violated,”

Nasious v. Two Unknown BICE Agents, 492 F.3d 1158, 1163 (10th Cir. 2007).

Accordingly, the district court correctly concluded that the amended complaints failed to

satisfy Rule 8’s requirement of a “short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The record provides no support for

Plaintiff’s accusation of discriminatory animus on the part of the magistrate judge or

district court.

       To the extent Plaintiff also appeals the district court’s denial of his motions for

additional time in which to file another amended complaint, we see no error in the denial

of these motions. As explained by the district court, Plaintiff was given ample

opportunity to amend his complaints, and he did not demonstrate that further amendment

would correct the identified deficiencies. To the extent Plaintiff seeks to appeal the

district court’s denials of his motions for reconsideration, we likewise see no error in

these rulings. We further conclude that Plaintiff is not entitled to any of the other relief

he requests on appeal, such as his requests for a change of venue and for an order “to

make the defense and court a party or charge all cost to the offending and obstructing

court: the USDC OF COLORADO DENVER” (No. 12-1471, Appellant’s Br. at 30).

       For substantially the same reasons given by the magistrate judge and district court,

we AFFIRM the district court’s rulings in the cases below. We also agree with the

district court that Plaintiff has not demonstrated “the existence of a reasoned,

nonfrivolous argument on the law and facts in support of the issues raised on appeal,”

                                              -4-
Watkins v. Leyba, 543 F.3d 624, 627 (10th Cir. 2008) (internal quotation marks omitted),

and we therefore DENY his motions to proceed in forma pauperis on appeal and remind

him of his obligation to pay the filing fees in full.

                                                    Entered for the Court


                                                    Monroe G. McKay
                                                    Circuit Judge




                                              -5-